DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the prongs" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the fork or clamp" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 10, the phrase "e.g." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Number 1,394,872 to White
White discloses a vehicle anti-theft device provided as an axle-locking system, the system comprising: an axle interlocking means (17 and 40-42); and mechanical positioning means (18) coupled to said interlocking means, wherein the system is operated to mechanically position said axle interlocking means so as to engage the vehicle axle and immobilize it, so as to prevent movement of the vehicle (as shown in figure 4), as in claim 1.
White also discloses said axle interlocking means comprises a fork (40-42) engaged with flat indented surfaces formed in an axle of the vehicle, and with protrusions provided on one of the vehicle axles, thereby preventing axle rotation and preventing vehicular movement (prongs of the fork engage with the indented surfaces, valleys between the prongs engage with protrusions), as in claim 2, and the fork is configured as a pincer grip that slides onto said flat indented surfaces or said protrusions (figures 3 and 4 show the engagement between the pincer and axle), as in claim 7, wherein the width between prongs of the fork corresponds to the width between said flat indented surfaces of the vehicle axle (figure 4 shows the arrangement of the prongs and the engagement surfaces), as in claim 8, as well as when the vehicle is locked, or the locking mechanism is operated, the fork or clamp is extended from a housing, so that the pincers/prongs engage said indented flat surfaces or engage said protrusions, such that the axle is locked, and the vehicle cannot be moved (page 3, lines 6-33), as in claim 10.
White further discloses a housing (11) for enclosing said axle interlocking means, wherein said axle interlocking means comprises a clamp-like member (40-42 circumferentially clamp the axle when engaged), to extend and retract within said housing and clamp against the vehicle axle (figures 3 and 4 show the engagement of the axle interlocking means and the axle), as in claim 3, wherein said clamp-like member comprises a pair of arc-shaped brake shoes to clamp against opposite sides of said axle to immobilize it (40-42), as in claim 4, and said convenient location for said housing is attached to any available area of the vehicle undercarriage or the vehicle chassis (figure 1 show the location of the anti-theft device adjacent to the transmission), as in claim 6, as well as said housing is irremovably attached to a convenient location under said vehicle, proximate the vehicle axle (figure 1 show the location of the anti-theft device adjacent to the transmission), as in claim 5.
White additionally discloses a fork or clamp rod (28 which rotates 18 to position the fork or clamp into and out of engagement) for extending and retracting the fork or clamp, as in claim 9, and said axle interlocking means is disengaged by disengaging the mechanism via a dedicated button/actuator inside the vehicle (page 3, lines 6-33), as in claim 10.

White also discloses a method for preventing vehicle theft comprising: providing an axle-locking system, the system comprising: an axle interlocking means (17 and 40-42); and mechanical positioning means (18) coupled to said interlocking means, and operating the system to mechanically 
White further discloses said axle interlocking means comprises a fork (40-42) engaged with flat indented surfaces formed in an axle of the vehicle, and with protrusions provided on one of the vehicle axles, thereby preventing axle rotation and preventing vehicular movement (prongs of the fork engage with the indented surfaces, valleys between the prongs engage with protrusions), as in claim 13, wherein said fork is positioned to engage said protrusions provided on said vehicle axle by swinging motion about a rotational axis (pivoting of the fork in shown in figures 3 and 4), as in claim 14, and said fork is positioned to engage said protrusions provided on said vehicle axle by a sideways motion along the vehicle axle (movement shown in figures 3 and 4), as in claim 15, as well as said fork is positioned to engage said flat indented surfaces formed in said vehicle axle by a perpendicular motion to said vehicle axle (the prongs of the fork move in a radial direction into engagement with the indented surfaces; figures 3 and 4), as in claim 16, and where said axle interlocking means comprises a clamp-like member (40-42 circumferentially clamp the axle when engaged), and said system is operated to extend and retract said clamp-like member within a housing (11) to clamp against and immobilize the vehicle axle (figures 3 and 4), as in claim 17.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to further show the state of the art with respect to vehicular axle locking devices:

U.S. Patent Number 11,235,733 to Taljaard; U.S. Patent Number 8,689,946 to Villeneuve; U.S. Patent Number 5,673,574 to Bertram; U.S. Patent Number 5,315,290 to Moreno et al.; U.S. Patent Number 3,695,071 to West; U.S. Patent Number 3,002,370 to Brie, Jr.; U.S. Patent Number 2,964,935 to Lombardi; U.S. Patent Number 2,120,590 to Grubb, Sr.; U.S. Patent Number 1,687,475 to Gillenwaters; U.S. Patent Number 1,498,940 to Wheeler; U.S. Patent Number 1,363,676 to Schwemmer.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054. The examiner can normally be reached M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        



CJB /cb/
February 23, 2022